Citation Nr: 1132782	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to June 1970 and from October 1970 to October 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claim was denied by the Board in an August 2010 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Remand (JMR).  In February 2011 the Court remanded the case to the Board, incorporating the terms of the terms of the JMR.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

After the Court's February 2011 Order, the Veteran's representative submitted new evidence in the form of a May 2011 letter from the Veteran's private physician.  The Veteran's representative elected to have the new evidence reviewed by the agency of original jurisdiction (AOJ) in the first instance. See 38 C.F.R § 20.1304(c).  Accordingly, this matter must be remanded so that the AOJ can consider the newly submitted evidence. 

Accordingly, the case is REMANDED for the following action:

After review of all of the evidence that was submitted after the January 2008 statement of the case, the Veteran's claim should be readjudicated by the RO.  If it is determined that additional development is needed, such development should be undertaken.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


